Case: 14-10401   Date Filed: 08/25/2014   Page: 1 of 2




                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-10401
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 3:13-cr-00170-MMH-MCR-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

JULIO CESAR GONZALEZ-MENDOZA,
a.k.a. Marvin Alonzo Osorto-Hernandez,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (August 25, 2014)

Before TJOFLAT, ROSENBAUM and KRAVITCH, Circuit Judges.

PER CURIAM:
              Case: 14-10401     Date Filed: 08/25/2014   Page: 2 of 2


      Sylvia A. Irvin, appointed counsel for Julio Cesar Gonzalez-Mendoza in this

direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Gonzalez-Mendoza’s conviction

and sentence are AFFIRMED.




                                          2